      Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 1 of 31
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

ALMA RODELA,                                 §
                                             §
          Plaintiff,                         §
VS.                                          §   CIVIL ACTION NO. 2:20-CV-45
                                             §
COMMISSIONER OF SOCIAL                       §
SECURITY,                                    §
                                             §
          Defendant.                         §

                                          ORDER

         Plaintiff Alma Rodela brought this action on February 13, 2020, seeking review of

the Commissioner’s final decision determining she was not disabled. (D.E. 1; Case No.

2:20-mc-317). On November 5, 2020, Plaintiff filed a Motion for Summary Judgment

with a Brief in Support of Claim. (D.E. 19 and D.E. 20). On January 6, 2021, Defendant

filed a Cross Motion for Summary Judgment. (D.E. 21). For the reasons below, the

undersigned RECOMMENDS the ALJ’s decision is supported by substantial evidence

and the ALJ applied the correct legal standards when making her findings. Accordingly,

the undersigned RECOMMENDS Plaintiff’s Motion for Summary Judgment be

DENIED, the Commissioner’s Motion for Summary Judgment be GRANTED, the

Commissioner’s determination be AFFIRMED, and this case be DISMISSED with

prejudice.




1 / 31
       Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 2 of 31




I.       JURISDICTION

         The Court has jurisdiction over the subject matter and the parties pursuant to 42

U.S.C. § 405(g).

II.      ISSUES PRESENTED

         Plaintiff contends the ALJ failed to properly evaluate the opinions of Dr. Anthony

Montez, Plaintiff’s treating psychologist, and Dr. Christopher Klaas, a consultative

psychological examiner.

III.     BACKGROUND

         Plaintiff filed an application for disability insurance benefits on September 27,

2017 and for supplemental security income benefits on October 16, 2017, alleging

disability as of April 1, 2017, due to depression; a learning disability; an anxiety disorder;

inflammatory bowel disease; insomnia; obesity; elbow, hand, wrist, arm and back

problems; and bipolar disorder. (D.E. 12-4, Page 3 and D.E. 6, Pages 5-7).1 Plaintiff’s

applications were denied upon initial consideration on January 18, 2018 and again denied

upon reconsideration on June 5, 2018. (D.E. 12-5, Pages 4-10, 13-17 and 19-23). At

Plaintiff’s request, a video hearing was held before an administrative law judge (“ALJ”)

on December 4, 2018 at which Plaintiff and a vocational expert (“VE”) testified. (D.E.

12-3, Pages 65-100). The ALJ, Barbara Powell, issued an unfavorable decision on April

24, 2019, finding Plaintiff not disabled. (D.E. 12-3, Pages 13-27). In her opinion, the




1
 Plaintiff protectively filed for disability benefits and supplemental security income on September 25, 2017. (D.E.
12-3, Page 16).

2 / 31
       Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 3 of 31




ALJ discounted the opinions of consultative psychological examiner Dr. Klaas and

Plaintiff’s treating psychologist Dr. Montez. (D.E. 12-3, Pages 24-25).

         The Appeals Council declined Plaintiff’s request for review on December 12,

2019, making the ALJ’s April 24, 2019 decision final. (D.E. 12-3, Pages 2-3). Plaintiff

then filed this action on February 13, 2020, seeking review of the Commissioner’s final

decision. (Case No. 2:20-mc-317, D.E. 1).

IV.      SUMMARY OF THE EVIDENCE

         The undersigned has reviewed the entire record as well as the parties’ medical

summaries in their respective motions and has summarized the record below.

         Plaintiff, at the December 4, 2018 hearing, was a 50-year-old woman with a 10th

grade education and a cosmetology license. (D.E. 12-3, Page 74 and D.E. 12-7, Page 22).

She has past relevant work as a legal clerk and cosmetologist. (D.E. 12-3, Pages 69 and

89 and D.E. 12-7, Page 23). Plaintiff stated she stopped working on June 16, 2016.

(D.E. 12-7, Page 22).

         Dr. Montez treated Plaintiff on March 3 and March 25, 2015. (D.E. 12-8, Pages

87-88).    Plaintiff reported she was taking her prescribed medication of her mental

ailments and that she had been feeling slightly better. (D.E. 12-8, Page 87). They

discussed child rearing issues involving school attendance and schedules as well grief and

loss issues along with a medication regime and coping strategies. (D.E. 12-8, Pages 87-

88).

         On April 1 and April 10, 2015, Plaintiff was again treated by Dr. Montez. (D.E.

12-8, Page 85). He noted Plaintiff was “quite emotional” at the first session and “more

3 / 31
       Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 4 of 31




relaxed” at her second, that they discussed her family hardships, and again addressed

coping and problem solving skills. (D.E. 12-8, Pages 85-86).

         Plaintiff was treated on April 13, 2015 for injuries resulting from a March 4, 2015

motor vehicle accident where she was rear ended while she was driving. (D.E. 12-8,

Pages 3-4). Plaintiff reported that prior to the accident she was walking two to three

miles, three days a week. (D.E. 12-8, Page 5). Plaintiff reported she was having physical

limitations after the accident and frequent pain and discomfort in the back of her head,

neck, back and knees with movement. (D.E. 12-8, Pages 5-7). Plaintiff is noted as alert,

having a well-groomed appearance, having fluent speech and clear words, coherent

thought processes and good insight, being oriented to person, place and time with

memory intact and appropriate mood and affect without no obvious deficit. (D.E. 12-8,

Page 7).

         Dr. Montez treated Plaintiff on April 17, 2015. (D.E. 12-8, Page 84). He noted

she looked calm as the session began. (D.E. 12-8, 84). He further noted she continued to

struggle with her children attending school appropriately and “battles the children daily in

this regard.” (D.E. 12-8, Page 84). Plaintiff indicated she was less depressed since her

initial session. (D.E. 12-8, Page 84).

         On April 24, 2015, Plaintiff was again treated by Dr. Montez. (D.E. 12-8, Page

83).     Plaintiff stated she was taking her medication, focusing her attention on her

children, and was coping adequately. (D.E. 12-8, Page 83). Dr. Montez discussed the

importance of her attending all medical and mental health appointments. (D.E. 12-8,

Page 83).

4 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 5 of 31




         Over a year later, Plaintiff was treated at Westside Family Health Center on June

8, 2016, following up on her treatment for chronic anxiety, insomnia, and depression.

(D.E. 12-8, Page 38). Plaintiff is noted as having a healthy general appearance, good

insight and judgment, “normal mood and affect and active and alert,” being oriented to

time, place and person and having normal memory. (D.E. 12-8, Pages 40-41). Plaintiff

continued to be prescribed medications for treatment of anxiety, insomnia and

depression. (D.E. 12-8, Page 41).

         On July 14, 2016, a sonograph of Plaintiff’s complete abdomen was performed

and the impression was mild hepatomegaly (enlargement of the liver) and “[o]therwise

normal abdominal sonogram.” (D.E. 12-9, Page 71). The same day, x-rays were taken of

Plaintiff’s right shoulder and the impression was “normal shoulder.” (D.E. 12-9, Pages

72-73).

         Plaintiff was treated for esophageal pain and reflux on September 7, 2016 at

Abdominal Specialists of South Texas. (D.E. 12-9, Page 30). Plaintiff is noted as being

well groomed and developed, in no apparent distress, alert and oriented and with the

appropriate affect and demeanor. (D.E. 12-9, Page 31). Plaintiff’s medications were

adjusted and she was scheduled for a follow up in three weeks. (D.E. 12-9, Pages 32-33).

         On September 26, 2016 Plaintiff was treated at the Christus Spohn Shoreline

Emergency Room, complaining of nausea, vomiting and abdominal pain. (D.E. 12-9,

Pages 19-29). Plaintiff was given medication, directed to follow up with her primary care

provider and sent home. (D.E. 12-19, Page 25).



5 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 6 of 31




         On October 4, 2016, Plaintiff was treated at Padre Island Family Health Center

with a chief complaint as nausea and vomiting and to receive endoscopy results. (D.E.

12-8, Page 33). Plaintiff is noted as have a healthy general appearance, good judgment

and insight, “normal mood and affect and active and alert,” being oriented to time, place

and person and having normal memory. (D.E. 12-8, Page 36). Plaintiff is noted as

having “Major depressive disorder, single episode” which continued to be treated with

medication. (D.E. 12-8, Page 37).

         On November 15, 2016, Plaintiff was again treated at Padre Island Family Health

Center for several ailments, including depression. (D.E. 12-8, Page 26). Plaintiff is

noted as “healthy-appearing, well-nourished, well-developed,” with good judgment and

insight, a mental status of “active and alert and depressed,” oriented to time, place and

person and normal memory. (D.E. 12-8, Page 29). Plaintiff continued to be prescribed

medication for treatment of depression and anxiety and had previously been prescribed

medication for treatment of insomnia. (D.E. 12-8, Pages 26-27 and 32).

         Plaintiff was treated for two small masses on her right forearm on February 3 and

February 20, 2017 for a follow up after receiving an MRI and to schedule surgery. (D.E.

12-9, Pages 38-45 and 60-66).       Plaintiff is noted at both appointments as healthy-

appearing, oriented with a normal mood and affect and active and alert. (D.E. 12-9,

Pages 41 and 44).

         On March 2, 2017, Dr. Montez treated Plaintiff, noting there had been a “two year

hiatus” in treatment. (D.E. 12-8, Page 82). Plaintiff reported the same health issues as

her previous conditions and Dr. Montez noted her continued struggles with “severe and

6 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 7 of 31




persistent mental illness and various psychosocial stressors.” (D.E. 12-8, Page 82).

Plaintiff’s treatment plan was reviewed and updated.

         Plaintiff underwent surgery on March 14, 2017 on her right forearm to remove

masses along the ulnar border which Plaintiff report were tender and causing her pain.

(D.E. 12-9, Pages 2-3, 5-7 and 9-18). During her follow up appointment on March 29,

2017, it was noted that the wounds were healing well with minimal swelling and Plaintiff

had a good range of motion. (D.E. 12-9, Pages 35-39).

         Approximately two months later, Dr. Montez treated Plaintiff on May 11, 2017,

noting Plaintiff indicated she had been unable to schedule an appointment “due to

demands of her children and school.” (D.E. 12-8, Page 81). He noted she was highly

stressed when the session began but was able to calm herself as it progressed. (D.E. 12-8,

Page 81). He discussed coping and problem-solving skills with Plaintiff. (D.E. 12-8,

Page 81).

         On June 8, 2017, Plaintiff was again treated by Dr. Montez. (D.E. 12-8, Page 80).

During her therapy session, they discussed her history of problematic relationships. (D.E.

12-8, Page 80). Dr. Montez also noted that Plaintiff expressed she wanted to work “and

discussed the various problems in this domain,” as well as coping strategies and

“practical matters related to work and her limitations.” (D.E. 12-8, Page 80).

         Over five months later, Dr. Montez completed a Mental Status Report and

Treating Physician Mental Functional Assessment Questionnaire and treated Plaintiff on

November 27, 2017. (D.E. 12-8, Pages 70-72). He noted Plaintiff had a history of

chronic depression, which is severe, persistent and treated with medication. (D.E. 12-8,

7 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 8 of 31




Page 70). He further noted Plaintiff’s general appearance was normal as was her voice

and speech and she was oriented to time, place and person. (D.E. 12-8, Page 70). Dr.

Montez reported Plaintiff’s mood was depressed, her thoughts were “somewhat

disorganized” without hallucinations or delusions and her memory was intact. (D.E. 12-

8, Pages 70-71). He also reported her attention and concentration was “impaired” and

she had “moderate insight and judgment.”         (D.E. 12-8, Page 71).     Dr. Montez’s

impression was Bipolar I Disorder and Major Depressive Disorder. (D.E. 12-8, Pages 71

and 90). He opined Plaintiff had a “guarded” prognosis as she “is highly vulnerable to

extended family stressors” and “tends to want to help others and assist more than she is

capable.” (D.E. 12-8, Page 72). Dr. Montez noted Plaintiff was “very distressed as her

session began” and discussed her mother, who has Alzheimer’s and dementia, moving in

with her. (D.E. 12-8, Page 79). He further opined that Plaintiff “is unable to tolerate a

normal workday in terms of relating to others” and would have a poor ability to respond

to change and stress in work settings because she “is at risk of anxiety to the point of

panic.” (D.E. 12-8, Page 72). Similarly, Dr. Montez opined Plaintiff “is generally unable

to physically or medically tolerate a normal work environment. She has a history of

working for short periods of time at reduced hours as a hairdresser [tending] to get fired

or simply stop showing up for work.” (D.E. 12-8, Page 76). He also opined she was

“unable to tolerate normal [a] work day or stress due to severity and chronic nature of

mental illness.”   (D.E. 12-8, Page 90).    He further noted Plaintiff had “significant

difficulty sleeping related to depression, anxiety, and severe parenting stressors.” (D.E.

12-8, Page 76). Plaintiff’s treatment plan was to take the medications prescribed by her

8 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 9 of 31




primary physician and to participate in psychotherapy. (D.E. 12-8, Page 77). Plaintiff

was also encouraged as a long-term goal to “[p]ursue employment consistency with a

reasonably hopeful and positive attitude” and to “[i]ncrease job satisfaction and

performance due to implementation of assertiveness, stress management, and coping

strategies.” (D.E. 12-8, Page 77). Dr. Montez further opined Plaintiff was able to

manage her own benefit payments and could understand the meaning of filing for

benefits. (D.E. 12-8, Page 89).

         In a November 27, 2017 Function Report, Plaintiff reported she had constant

anxiety attacks, became overwhelmed and was unable to function, having issues with

personal hygiene care and feeding herself.      (D.E. 12-7, Pages 67-69).      She further

reported she took care of her then 10-year old daughter with the assistance of her son.

(D.E. 12-7, Page 68). Plaintiff also reported she drove a car but could not go into public

by herself without panicking. (D.E. 12-7, Page 70). She also reported she went grocery

shopping twice a month for three hours, was unable to handle her own finances, did not

spend any time with others, did not talk to or spend time with her family and had every

physical and mental limitation listed on the form except hearing issues. (D.E. 12-7,

Pages 70 and 72).

         On January 3, 2018, Dr. Klaas performed a consultative psychological evaluation.

(D.E. 12-8, Pages 91-96). His diagnostic impression was an unspecified depressive

disorder “with symptoms of insufficient severity to meet criteria for a major depressive

disorder but of adequate intensity to cause clinically significant distress and impairment

in her social and occupational functioning and in other important areas of her life.” (D.E.

9 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 10 of 31




12-8, Page 93). Also diagnosing her with somatic symptom disorder with predominant

pain, he opined Plaintiff “struggles with distressing chronic spinal and upper extremity

pain resulting in a significant [portion] of her daily life with persistent anxiety and

worrisome thoughts about health involving nearly all of her time and energy.” (D.E. 12-

8, Page 93). He observed Plaintiff was well-kept in appearance; anxious but agreeable;

oriented to time, place and person; had an intact remote and visual recall; variable

concentration and verbal reasoning skills; and a “dull normal range” for insight and

intellect with an IQ of 86. (D.E. 12-8, Page 94). He also observed her global cognitive

skills fell within the dull normal range considering her practical skills, her verbal

communication skills were adequate for informal conversation and, according to Plaintiff,

she had a diminished quality of social relationships. (D.E. 12-8, Page 94). Plaintiff

reported she lived with her two daughters, ages 10 and 27 and her two grandchildren,

ages 4 and 12. (D.E. 12-8, Page 94). Dr. Klaas opined Plaintiff was able to manage her

own finances independently and noted Plaintiff worked at a steady pace while completing

the IQ examination. (D.E. 12-8, Page 95). He further opined Plaintiff “presents with

significant constraints in her ability to successfully engage in a range of age expected

work related behaviors.” (D.E. 12-8, Page 95). Plaintiff reported she had not dated since

her boyfriend committed suicide in 2017, she did not have any close friends other than

family, managed her personal hygiene independently and helped to care for her minor

children and grandchildren. (D.E. 12-8, Pages 95-96). Dr. Klaas noted Plaintiff had a

“diminished ability to understand and remember instructions and apply information for

one-two step activities, especially with more complex tasks.” (D.E. 12-8, Page 96). He

10 / 31
       Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 11 of 31




further noted she had “variable concentration and she has difficulty attending to details,

staying on tasks and working at a sustained pace [and] has diminished resources for being

able to get along with supervisors, coworkers and the general public.” (D.E. 12-8, Page

96).    Dr. Klaas opined Plaintiff was “notably impaired in being able to effectively

regulate, modulate or control her emotions and behaviors so as to be able to maintain

well-being in a work setting.” (D.E. 12-8, Page 96).

         On January 8, 2018, Dr. Hector Ortiz performed a consultative physical

evaluation. (D.E. 12-8, Pages 98-106). He reported Plaintiff was alert, awake and

oriented to time, place and person. (D.E. 12-8, Page 100). Dr. Ortiz also noted Plaintiff,

while anxious, was cooperative, a good historian and interacted well with him. (D.E. 12-

8, Page 100). He observed Plaintiff had a restricted range of motion in her lumbar spine,

a full range of motion in all upper extremities, and normal strength and range of motion

in all lower extremities. (D.E. 12-8, Pages 100-101). He also found Plaintiff had normal

fine finger movements and the ability to handle small objects such as buttons on clothing.

(D.E. 12-8, Page 102). Scans of Plaintiff’s lumbar spine indicated it was normal and her

right hand was found to have a mild osteoarthritic change in her thumb joint. (D.E. 12-8,

Pages 105-106).

         On January 12, 2018, state agency psychological consultant Dr. Mark Schade

opined Plaintiff’s mental impairments did cause understanding and memory limitations.

(D.E. 12-4, Pages 13-14).      Specifically, he opined Plaintiff’s ability to remember

locations and work-like procedures and her ability to understand, remember and carry out

very short and simple instructions was not significantly limited. (D.E. 12-4, Page 13).

11 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 12 of 31




He further opined Plaintiff was moderately limited in her ability to understand, remember

and carry out detailed instructions and in her ability to maintain attention and

concentration for extended periods. (D.E. 12-4, Page 13). He also opined Plaintiff was

not significantly limited in her ability to perform activities within a schedule, to maintain

regular attendance, to be punctual within customary tolerance, to sustain an ordinary

routine without special supervision, to work in coordination with or in proximity to

others, to make simple work-related decisions, to complete a normal workday and

workweek without interruptions from psychologically based symptoms and to perform at

a consistent pace without an unreasonable number and length of rest periods. (D.E. 12-4,

Page 14). He further opined Plaintiff was not significantly limited as to social interaction

except that she was moderately limited in her ability to accept instructions and respond

appropriately to criticism from supervisors. (D.E. 12-4, Page 14). In sum, he found

Plaintiff “can maximally understand, remember, and carry out detailed but not complex

instructions; make decisions; attend and concentrate for extended periods; interact

adequately with co-workers and supervisors; and respond appropriately to changes in

routine work settings.” (D.E. 12-4, Page 14).

       Plaintiff’s applications were denied upon initial consideration on January 18,

2018. (D.E. 12-5, Pages 4-10).

       On January 23, 2018, Plaintiff was treated for a gynecology consult regarding

menopause and birth control. (D.E. 12-8, Page 115). Plaintiff reported she had been

feeling more depressed lately and had been having menopause symptoms for several

months. (D.E. 12-8, Page 115). Plaintiff is noted as alert, well developed, in no acute

12 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 13 of 31




distress and oriented to time, place and person. (D.E. 12-8, Page 116). Plaintiff was

prescribed medication for her depression and a full set of labs were ordered. (D.E. 12-8,

Page 117).

       Dr. Montez treated Plaintiff on January 25, 2018 and Plaintiff reported she was

struggling with significant symptoms of depression related to loss and grief. (D.E. 12-8,

Page 124). He noted Plaintiff reported she and her children were struggling with her

boyfriend’s suicide and he discussed mindfulness and cognitive restructuring as well as

appropriate expression of emotion. (D.E. 12-8, Page 124).

       Plaintiff was treated by Dr. Montez on March 6, 2018, reporting she was having

distressing dreams associated with the theme of death and her responsibility to her

children kept her from harming herself. (D.E. 12-8, Page 123). Plaintiff was noted as

having a good response and Dr. Montez reinforced an appropriate expression of emotion.

(D.E. 12-8, Page 123).

       On May 15, 2018, state agency psychological consultant Dr. Richard Kaspar

agreed with the first state agency psychologist, Dr. Schade, affirming his findings upon

reconsideration of the record. (D.E. 12-4, Pages 50-52).

       On May 24, 2018, Plaintiff was again treated by Dr. Montez. (D.E. 12-9, Page

100). Plaintiff reported she felt guilt related to the suicide of her boyfriend. (D.E. 12-9,

Page 100). Dr. Montez addressed coping and adjustment issues with Plaintiff. (D.E. 12-

9, Page 100).

       Plaintiff’s applications were denied upon reconsideration on June 5, 2018. (D.E.

12-5, Pages 13-17 and 19-23). The same day, Plaintiff was treated by Dr. Montez. (D.E.

13 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 14 of 31




12-9, Page 99). He noted Plaintiff continued “to struggle with symptoms consistent with

depression and anxiety.” (D.E. 12-9, Page 99). Plaintiff reported feeling tired and having

difficulty sleeping as well as a loss of appetite. (D.E. 12-9, Page 99). Dr. Montez

discussed coping and adjustment strategies and techniques with Plaintiff and again

“reinforced appropriate expression of emotion.” (D.E. 12-9, Page 99).

       The next month, in July 2018, Plaintiff got married.        (D.E. 12-3, Page 81).

Plaintiff was treated by Dr. Montez on July 23 and July 30, 2018 and he noted Plaintiff

was depressed, rushing into a significant relationship and was “highly distressed with

how her recent marriage is unfolding.” (D.E. 12-3, Pages 97-98). Specifically, he noted

Plaintiff reported her new husband looked to her take care of most necessities in the

household. (D.E. 12-3, Page 97). Dr. Montez discussed the nature of depression with

Plaintiff and common emotional reactions, including impulsivity. (D.E. 12-3, Page 97).

       On August 29, 2018, Plaintiff was again treated by Dr. Montez. (D.E. 12-9, Page

96). During her session, she stated getting married was a mistake and she was better off

alone because “her new husband lacks ambition and looks to her for most necessities of

daily living.” (D.E. 12-9, Page 96). Dr. Montez noted they also discussed parenting

issues and establishing structure for the children as well as coping and adjustment issues.

(D.E. 12-9, Page 96).

       Plaintiff was treated on October 4, 2018, for a follow-up of her lab results and an

earache. (D.E. 12-9, Page 101). It is noted that Plaintiff also wanted to discuss her

medication for depression. (D.E. 12-9, Page 101). Plaintiff reported she has had three

suicide deaths in her family and was feeling depressed. (D.E. 12-9, Page 101). Plaintiff

14 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 15 of 31




was noted as not well developed, in acute distress, not oriented to time, place and person,

and being positive for symptoms of depression. (D.E. 12-9, Page 102). It is reported that

Plaintiff “completely ran out of her meds” for treatment of her depression and “has been

feeling moody and having hot flashes.” (D.E. 12-9, Page 103). Plaintiff was advised to

“start her meds back up and try not to run out.” (D.E. 12-9, Page 103). Plaintiff also

reported she was undergoing grief counseling due to several deaths in the family. (D.E.

12-9, Page 103). Plaintiff was scheduled for a follow-up in six months. (D.E. 12-9, Page

103).

        At the December 4, 2018 hearing before the ALJ, Plaintiff testified she stopped

working because she “had a lot of anxiety…[and] attacks at work.” (D.E. 12-3, Page 69).

Plaintiff stated she “would get physically sick, throw up, shake” and would leave work,

resulting in her being terminated. (D.E. 12-3, Page 69). She testified she often feels

nauseous, cannot breathe, feels lightheaded and is scared to leave her house. (D.E. 12-3,

Page 86).    Plaintiff further testified she had continuously been searching for new

employment without any success since 2016, up to the day before the hearing when she

had an interview at a beauty supply house. (D.E. 12-3, Page 73). She stated she thought

she could work at a less active and less stressful place but not full time. (D.E. 12-3,

Pages 73 and 84). Plaintiff testified she lived with her 11-year old daughter and her 24-

year old son and that she relied on her son’s income from driving part-time for a band

and food stamps to support the household. (D.E. 12-3, Page 76). Plaintiff also testified

she had a current driver’s license and drove her own car. (D.E. 12-3, Page 76). She

stated her son and daughter did most of the household chores, including cooking,

15 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 16 of 31




cleaning and laundry and that she helped when she could. (D.E. 12-3, Page 77). Plaintiff

testified she sometimes felt nervous, jittery and unsafe in her own home and could not get

out of bed. (D.E. 12-3, Page 77). She also stated her 29-year old daughter did “a lot of

the shopping for [her].” (D.E. 12-3, Page 77). Additionally, Plaintiff testified she liked

to work in her yard at least two to three times per week and had roses, she watched

church on television and her cousin and children visited her. (D.E. 12-3, Pages 78 and

86). Plaintiff testified that since applying for benefits she had both a boyfriend, who had

committed suicide, and she had later gotten married in July 2018 although she stated it

was a mistake she was trying to correct. (D.E. 12-3, Pages 74, 80-81 and 83-84).

Plaintiff stated she was receiving monthly mental health treatment and had been

prescribed medication for depression and anxiety by her general doctor, not her

psychologist. (D.E. 12-3, Pages 79-83).

       Also at the hearing, a vocational expert (“VE”) classified Plaintiff’s past relevant

work as a cosmetologist. (D.E. 12-3, Pages 89-90). The ALJ then posed the following

hypothetical:

       Consider a hypothetical individual who is currently 50 years old; who was
       48 years old at alleged onset; who has a limited educated; can read, write
       and use numbers, and has additional certifications in the field of
       cosmetology as well. She has the past work history [as a cosmetologist]
       and these restrictions. In hypothetical 1, I’m going to start where Disability
       Determination Services started, at medium; able to lift and carry 50 pounds
       occasionally, 25 pounds frequently; stand and walk six hours; sit as much
       as six hours. She can stoop, crouch, kneel, crawl and balance just fine. She
       can climb stairs only occasionally. Her work should not involve using
       ladders or other dangerous, unprotected heights; nor should she work with
       machinery that has exposed, dangerous parts such as shop equipment or
       welding equipment. Right hand, because of some determined arthritis, the
       right hand fingering and handling is limited to frequent; left hand is okay.

16 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 17 of 31




       She can reach overhead and in any direction just fine. I would restrict from
       work that has concentrated exposure to heat.

       In terms of further limitations, she can understand, remember, and execute
       detailed work, but not complex work. She can make decisions. I’m going
       to limit that to low semi-skilled work, SVP 3, in vocational terms. Low
       semi-skilled work. She can attend and concentrate for extended periods of
       time. She needs a morning, lunch, and afternoon break. She can interact
       adequately with co-workers and supervisors. She can respond to changes in
       the routine work setting. I would limit the contact with the general public
       to no more than occasional and superficial. DDS did not add that
       limitation, but I am.

(D.E. 12-3, Pages 90-91).

The VE testified that such an individual would not be able to perform Plaintiff’s past

relevant work as a cosmetologist but she would be able to perform medium exertional

level positions including cook helper, floor waxer, and industrial cleaner as well as light

exertional level positions as cleaner/housekeeping, mailroom clerk and office helper.

(D.E. 12-3, Pages 91-94). The ALJ then included further limitations, such as issues with

time and attendance, not producing enough or quality work, taking more breaks than

permitted and having a need to be away from the workstation and the VE testified that an

individual with those additional limitations would not be able to sustain competitive

employment. (D.E. 12-3, Pages 95-96).

       The ALJ issued an unfavorable decision on April 24, 2019, finding Plaintiff not

disabled. (D.E. 12-3, Pages 13-27). The Appeals Council declined Plaintiff’s request for

review on December 12, 2019, making the ALJ’s April 24, 2019 decision final. (D.E.

12-3, Pages 2-3). Plaintiff then filed this action on February 13, 2020, seeking review of

the Commissioner’s final decision. (Case No. 2:20-mc-317, D.E. 1).


17 / 31
     Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 18 of 31




V.     THE ALJ’S DECISION

       In her April 24, 2019 decision, the ALJ determined Plaintiff had not been under a

disability from April 1, 2017 through the date of the decision. (D.E. 12-3, Page 27). The

ALJ determined the opinions of state agency psychological consultants, Drs. Kasper and

Schade, were most consistent with the record and found them to be somewhat persuasive.

(D.E. 12-3, Page 24). The ALJ noted that while the record indicated Plaintiff “appeared

with flat affect and depressed mood,” she was able to care for her mother who suffers

from Alzheimer’s as well as both her 12-year-old daughter and grandson. (D.E. 12-3,

Page 24). She further noted Plaintiff was “only able to occasionally interact with the

public given her depressed mood and flat affect.” (D.E. 12-3, Page 24).

       The ALJ discounted the opinion of treating psychologist Dr. Montez, finding his

treating notes were “sketchy” because they did not include the length of each treatment

session, only sparingly providing objective observations about Plaintiff and, while he at

times commented on Plaintiff’s mood and affect, he “does not describe her appearance,

judgment, insight, memory or concentration.” (D.E. 12-3, Page 24). The ALJ also noted

the “information that Dr. Montez does provide in the treatment notes is more the

claimant’s subjective self-reporting rather than clinical observations.” (D.E. 12-3, Page

24). Additionally, the ALJ considered the “significant gaps” in treatment, noting that in

March 2017 Plaintiff restarted treatment with Dr. Montez after a two-year hiatus and that

after her appointment in June 2017 she did not return until November 2017, when Dr.

Montez completed his report. (D.E. 12-3, Page 24 and D.E. 12-8, Pages 70-72). The

ALJ noted Plaintiff then attended therapy sessions thereafter about once per month.

18 / 31
       Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 19 of 31




(D.E. 12-3, Page 24). The ALJ determined that while Dr. Montez opined Plaintiff was

unable to tolerate a normal workday, “his treatment notes do not recommend more

frequent therapy sessions or that she explore more intensive treatment.” (D.E. 12-3, Page

24).     Therefore, the ALJ concluded “his opinions lack supportability and are not

consistent with evidence from other sources” and therefore were not persuasive. (D.E.

12-3, Page 24).

         The ALJ also discounted the opinion of consultative examining psychologist Dr.

Klaas. (D.E. 12-3, Pages 24-25). She noted that while Dr. Klaas opined Plaintiff had a

“variable ability to concentrate, stay on task, and work at a sustained pace,” he also

reported that Plaintiff “completed the examination with a steady pace.” (D.E. 12-3, Page

25). The ALJ further noted that Dr. Klaas opined Plaintiff “could independently manage

her own finances, which is inconsistent with his opinion regarding her ability to apply

information.” (D.E. 12-3, Page 25). The ALJ further opined Dr. Klaas’ opinion was

“somewhat vague,” noting that while he opined Plaintiff had diminished resources for

being able to get along with others, he did “not express to what degree she can interact

with others using vocationally relevant terms.” (D.E. 12-3, Page 25). The ALJ also

noted Plaintiff drives, prepares some meals and is actively applying for jobs which

denotes a greater level of functioning than opined by Dr. Klaas. (D.E. 12-3, Page 25).

As such, the ALJ determined Dr. Klaas’ opinion was not persuasive as it was not

supported by his own report nor was it consistent with other sources. (D.E. 12-3, Page

25).



19 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 20 of 31




      The ALJ determined Plaintiff had the following severe impairments:

osteoarthritis; obesity; anxiety; major depressive disorder and bipolar disorder.

(D.E. 12-3, Page 18). The ALJ concluded Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments. (D.E. 12-3, Page 19). Considering the entire record, the

ALJ then determined Plaintiff had the RFC to perform medium work, including

lifting and/or carrying 50 pounds occasionally and 25 pounds frequently; standing

and/or walking for a total of six hours and sitting for a total of about six hours.

(D.E. 12-3, Page 19). The ALJ did find Plaintiff was restricted in that she: can

climbs stairs occasionally but never climb ladders; must avoid working around

unprotected heights and machinery with exposed dangerous parts; can only

frequently handle and finger with her right hand; must avoid concentrated

exposure to heat; can understand, remember and execute detailed but not complex

work; can perform low-semiskilled work; can make decisions and attend and

concentrate for extended periods; requires a break in the morning, at lunch and in

the afternoon; can respond appropriately to changes in routine work settings; and

can adequately interact with supervisors and co-workers but was limited to no

more than occasional, superficial interaction the public. (D.E. 12-3, Page 19).

Accordingly, the ALJ determined Plaintiff could not perform her past relevant

work but, considering the VE’s testimony and Plaintiff’s age, education, work

experience and RFC, Plaintiff is capable of making a successful adjustment to



20 / 31
      Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 21 of 31




other work that exists in significant numbers in the national economy. (D.E. 12-3,

Pages 26-27).

        The ALJ noted Plaintiff “independently performs personal care tasks,

drives, and helps care for her 12-year-old daughter and grandson” and “[t]he

record does not reflect she required emergency treatment or was hospitalized due

to her impairments.” (D.E. 12-23, Page 25). The ALJ further noted Plaintiff

“managed her mental health symptoms with approximately monthly outpatient

therapy as well as medication.” (D.E. 12-3, Page 25). She determined Plaintiff’s

mental impairments “restrict[ed] her to detailed but not complex work, with

reduced social interactions and she can response to changes in [a] routine work

setting. Overall, the claimant is limited. However, the medical evidence and other

evidence do not demonstrate a further degree of loss of functioning.” (D.E. 12-3,

Page 25). As a result, the ALJ concluded Plaintiff was not disabled from April 1,

2017 through the date of the decision. (D.E. 12-3, Page 27).

VI.     STANDARD OF REVIEW

        Judicial review of the Commissioner’s decision regarding a claimant’s entitlement

to benefits is limited to two questions: (1) whether substantial evidence supports the

Commissioner’s decision; and (2) whether the decision comports with relevant legal

standards. Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (citation omitted).; Richardson v. Perales, 402 U.S. 389, 401 (1971)

(citation omitted). The burden has been described as more than a scintilla but lower than

21 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 22 of 31




a preponderance. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995) (citation omitted).

A finding of “no substantial evidence” occurs “only where there is a ‘conspicuous

absence of credible choices’ or ‘no contrary medical evidence.’” Johnson v. Bowen, 864

F.2d 340, 343-44 (5th Cir. 1988) (citations omitted).

       In applying the substantial evidence standard, the Court scrutinizes the record to

determine whether such evidence is present. However, the Court does not reweigh the

evidence, try the issues de novo or substitute its judgment for that of the Commissioner.

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (citations omitted); Carey, 230

F.3d at 135 (“Conflicts in the evidence are for the Commissioner to resolve.”) (citation

omitted). It is incumbent upon the Court to look at the evidence as a whole and take into

account the following factors: (1) objective medical evidence or clinical findings; (2)

diagnosis of any examining physician; (3) subjective evidence of pain and disability and

(4) the claimant’s age, education and work history. Wren v. Sullivan, 925 F.2d 123, 126

(5th Cir. 1991) (citation omitted).

       In evaluating a disability claim, the Commissioner follows a five-step process to

determine whether (1) the claimant is presently working; (2) the claimant’s ability to

work is significantly limited by a physical or mental impairment; (3) the claimant’s

impairment meets or equals an impairment listed in the appendix to the regulations; (4)

the impairment prevents the claimant from doing past relevant work; and (5) the claimant

cannot presently perform relevant work. Martinez v. Chater, 64 F.3d 172, 173-174 (5th

Cir. 1995) (citations omitted). The claimant bears the burden of proof on the first four

steps with the burden shifting to the Commissioner at the fifth step who must show that,

22 / 31
      Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 23 of 31




in light of claimant’s RFC, claimant can perform other substantial work in the national

economy. Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994).

VII.    DISCUSSION

        Plaintiff asserts the ALJ improperly evaluated the opinions of Dr. Montez and Dr.

Klaas. More specifically, Plaintiff asserts the ALJ should have afforded more weight to

these opinions when determining Plaintiff’s mental RFC. However, a review of the

ALJ’s opinion shows she properly considered all evidence in the record, including both

Dr. Montez’s and Dr. Klaas’ opinions, in detail. Therefore, the undersigned recommends

Plaintiff’s Motion is without merit.

        An individual claiming disability has the burden of proving disability and must

prove the inability to engage in any substantial gainful activity. Hames v. Heckler, 707

F.2d 162, 165 (5th Cir. 1983) (citation omitted).           “The mere presence of some

impairment is not disabling per se. Plaintiff must show that she was so functionally

impaired by her [disability] that she was precluded from engaging in any substantial

gainful activity. Id. (citations omitted). Further, it is the task of the ALJ, not this Court,

to weigh the evidence. Hames, 707 F.2d at 166; Holmes v. Colvin, 555 F. App’x 420,

421 (5th Cir. 2014) (citing Bowling, 36 F.3d at 434). “It is not the place of this Court to

reweigh the evidence, or try the issue de novo, or substitute its judgment…[i]f supported

by substantial evidence, the Secretary’s findings are conclusive and must be affirmed.”

Id.

        An RFC is an assessment, based on all relevant evidence, of a claimant’s ability to

do work on a sustained basis in an ordinary work setting despite impairments. 20 C.F.R.

23 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 24 of 31




§ 404.1545(a); Myers v. Apfel, 238 F.3d 617, 620 (5th Cir. 2001) (“RFC involves both

exertional and non-exertional factors.”) RFC refers to the most a claimant is able to do

despite physical and mental limitations.     20 C.F.R. § 404.1545(a).      The ALJ must

consider all symptoms, including pain, and the extent to which these symptoms can be

reasonably accepted as consistent with objective medical evidence and other evidence.

The ALJ is not required to incorporate limitations in the RFC that are not supported in the

record. Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991) (“The ALJ as factfinder has

the sole responsibility for weighing the evidence and may choose whichever physician’s

diagnosis is most supported by the record.”) (citation omitted). Here, the ALJ thoroughly

summarized and analyzed Plaintiff’s conditions, including her subjective complaints and

the objective medical evidence, finding Plaintiff had multiple severe impairments but no

impairment or combination of impairments that met or medically equaled the severity of

a listed impairment. After finding Plaintiff was incapable of performing her past relevant

work, the ALJ determined Plaintiff had the RFC to perform a modified range of medium

work, taking into account Plaintiff’s physical and mental impairments.

       While both Dr. Montez and Dr. Klaas opined Plaintiff was more limited in certain

areas than found by the ALJ, the ALJ is not bound by their assessments so long as she

sufficiently explained the weight she assigned to their opinions. Beck v. Barnhart, 205 F.

App’x 207, 213-14 (5th Cir. 2006); Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007).

An ALJ may reject any opinion, in whole or in part, “when the evidence supports a

contrary conclusion.” Martinez, 64 F.3d at 176. This is what occurred here.



24 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 25 of 31




      The ALJ discussed the competing evidence at length in her decision, comparing

the observations and findings of Dr. Montez and Dr. Klaas with the rest of the record,

including their own treatment and examination notes. She concluded Dr. Montez’s

treatment notes, which indicated significant time gaps between therapy sessions, were

incomplete because they relied on Plaintiff’s self-reporting more than clinical

observations, they did not include the length of each treatment session, had few objective

observations about Plaintiff and never described her appearance, judgment, insight,

memory or concentration. (D.E. 12-3, Page 24). By not recommending more than once a

month therapy sessions and medication prescribed by her primary physician as treatment,

the ALJ concluded Dr. Montez’s opinion that Plaintiff was unable to tolerate a normal

workday due to her mental illness was not persuasive or consistent with the record. (D.E.

12-3, Page 24). The ALJ also discounted Dr. Klaas’ opinion because his determination

was internally inconsistent with his own examination notes as Plaintiff completed the IQ

examination at a steady pace, had a “dull normal” IQ and could manage her own

finances, drive, prepare meals and actively apply for jobs. (D.E. 12-3, Pages 24-25). The

ALJ further noted Plaintiff “independently performs personal care tasks, drives and helps

cares for her 12-year-old daughter and grandson.” (D.E. 12-3, Page 25). Additionally,

the ALJ observed Plaintiff “managed her mental health symptoms with approximately

monthly outpatient therapy as well as medication” and had never been hospitalized for

treatment of her mental ailments. (D.E. 12-3, Page 25).

      An ALJ “is entitled to determine the credibility of medical experts as well as lay

witnesses and weigh their opinions accordingly.” Greenspan, 38 F.3d at 237 (citation

25 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 26 of 31




omitted). As to Dr. Montez’ s opinion, generally, the opinion of a treating physician who

is familiar with the claimant’s history should be given more weight in determining

disability. Myers, 238 F.3d at 621. However, an ALJ may decrease reliance on treating

physician testimony, giving it less, little or even no weight for good cause, when this

testimony includes statements which are brief or conclusory, not supported by medically

acceptable clinical laboratory diagnostic techniques or otherwise unsupported by

evidence. Id. (citing Leggett v. Chater, 67 F.3d 558, 566 (5th Cir. 1995) (citations

omitted); Martinez, 64 F.3d at 176 (“A treating physician’s opinion on the nature and

severity of a patient’s impairment will be given controlling weight” so long as it is

supported by the objective evidence and not inconsistent with other substantial evidence)

(citation omitted).    Additionally, the Fifth Circuit has characterized responses to a

questionnaire format, such as the one here, as the “typical brief or conclusory testimony”

that an ALJ may disregard under the good cause exception when lacking “explanatory

notes” or “supporting objective tests and examinations.” Heck v. Colvin, 674 F. App'x

411, 415 (5th Cir. 2017) (quoting Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir.

2011)); and (D.E. 12-8, Pages 70-72).

          “Even though the opinion and diagnosis of a treating physician should be afforded

considerable weight in determining disability, ‘the ALJ has sole responsibility for

determining a claimant’s disability status.” Martinez, 64 F.3d at 176 (citation omitted).

Reviewing the lengthy summary of Plaintiff’s medical records in the ALJ’s opinion, it is

clear the ALJ considered Plaintiff’s entire medical history before giving less weight to

Dr. Montez’s opinion. Further, while Plaintiff takes issue with some of the reasons given

26 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 27 of 31




by the ALJ for discounting Dr. Montez’s opinion, analyzing each reason individually,

when the ALJ’s reasons are viewed as a whole along with the record, substantial

evidence supports the ALJ’s determination. The ALJ reviewed Plaintiff’s entire medical

history, including Dr. Montez’s brief treatment notes and suggested treatment and

properly gave less weight to his assessments.

       As a consulting examiner, Dr. Klaas’ opinion is not “accorded the controlling

weight given to treating physicians.” Hernandez v. Astrue, 278 F. App’x 333, 338 (5th

Cir. 2008). However, the ALJ considered those portions of his assessment supported by

his examination findings and consistent with the record as a whole. Garcia v. Colvin,

622 F. App’x 405, 409 (5th Cir. 2015). Ultimately, the ALJ sufficiently explained why

she discounted his opinion. While Plaintiff asserts the results of his examination were

not internally inconsistent as found by the ALJ, the undersigned disagrees and finds

Plaintiff is simply asking this Court to reweigh the evidence.

       The ALJ thoroughly considered the opinions of both Drs. Montez and Klaas and

gave sufficient reasons for giving them less weight. Additionally, two state agency

medical consultants, reviewing the record including both Dr. Montez’s and Dr. Klaas’

opinions, both opined Plaintiff had the ability to remember locations and work-like

procedures and her ability to understand, remember and carry out very short and simple

instructions was not significantly limited. (D.E. 12-4, Pages 13-14 and 51-54). They

further opined Plaintiff was moderately limited in her ability to understand, remember

and carry out detailed instructions and in her ability to maintain attention and

concentration for extended periods but was not significantly limited in her ability to

27 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 28 of 31




perform activities within a schedule, to maintain regular attendance, to be punctual within

customary tolerance, to sustain an ordinary routine without special supervision, to work

in coordination with or in proximity to others, to make simple work-related decisions, to

complete a normal workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods. (D.E. 12-4, Pages 13-14). They also found Plaintiff was not

significantly limited as to social interaction except that she was moderately limited in her

ability to accept instructions and respond appropriately to criticism from supervisors and

she could maximally understand, remember, and carry out detailed but not complex

instructions; make decisions; attend and concentrate for extended periods; interact

adequately with co-workers and supervisors; and respond appropriately to changes in

routine work settings. (D.E. 12-4, Page 14 and 51-52).         Further,          Plaintiff’s

treatment records consistently note Plaintiff as alert; well groomed; with fluent speech,

coherent though processes and good insight; oriented to time, place and person; and with

appropriate affect, mood, demeanor and memory. (D.E. 12-8, Pages 7, 29, 36, 40-41, 70,

100, and116 and D.E. 12-9, Pages 31, 41 and 44).

       Again, it is the task of the ALJ to weigh the evidence. Hames, 707 F.2d at 165;

Chambliss v. Massam, 269 F.3d 520, 523 (5th Cir. 2001). “It is not the place of this

Court to reweigh the evidence, or try the issue de novo, or substitute its judgment…[i]f

supported by substantial evidence, the Secretary’s findings are conclusive and must be

affirmed.” Id. Upon review, the ALJ’s determination of Plaintiff’s RFC is based on

substantial evidence.   The ALJ acted within her discretion in interpreting the evidence

28 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 29 of 31




before her, including the opinions of Dr. Montez and Dr. Klaas as well as the competing

evidence and discussing it at length in her decision.       The ALJ provided sufficient

explanations for the weight given to both opinions. In short, there is substantial evidence

in the record during the relevant time period to support the ALJ’s decision that Plaintiff

was not prevented from performing a modified range of medium work which,

considering the VE’s testimony, she opined meant Plaintiff was capable of performing

work as a cook helper, floor waxer, and industrial cleaner as well as light exertional level

positions as cleaner/housekeeping, mailroom clerk and office helper. (D.E. 12-3, Pages

91-94).   Even though the record illustrates Plaintiff suffers from several severe

impairments, substantial evidence supports the ALJ’s conclusion that Plaintiff’s

impairments did not prevent her from performing medium work with restrictions as

identified in the RFC during the period at issue. Singletary v. Bowen, 798 F.2d 818, 820-

23 (5th Cir. 1986) (Plaintiff who had been repeatedly hospitalized over a long period of

time for psychiatric problems and had a “record replete with discussions of his

inappropriate behavior and poor social adjustment” could not obtain and maintain

employment and was therefore disabled).

VIII. CONCLUSION

       For the reasons discussed above, this Court finds the ALJ’s decision is supported

by substantial evidence and the ALJ applied the correct legal standards when making her

findings. Accordingly, the undersigned RECOMMENDS the Commissioner’s Motion

for Summary Judgment be GRANTED (D.E. 21), the Commissioner’s determination is



29 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 30 of 31




AFFIRMED, Plaintiff’s Motion for Summary Judgment be DENIED (D.E. 19) and this

case is DISMISSED with prejudice.

      Respectfully submitted this 9th day of February 2021.


                                           ___________________________________
                                                        Jason B. Libby
                                                 United States Magistrate Judge




30 / 31
    Case 2:20-cv-00045 Document 22 Filed on 02/09/21 in TXSD Page 31 of 31




                                NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




31 / 31
